DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-20 are pending in this office action.

Response to Amendment
Applicant’s arguments filed on February 22nd, 2021, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-3 and 5-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2015/0193089 issued to Berlin et al. (hereinafter as “Berlin”) in view of U.S Patent Application Publication 2011/0295392 issued to Cunnington et al. (hereinafter as “Cunnington”) in view of U.S Patent Application Publication 2015/0347560 issued to Sergey Skrobotov (hereinafter as “Skrobotov”) in view of U.S Patent Application Publication 2017/0078621 issued to Sahay et al. (hereinafter as “Sahay”) does not teach and/or render obvious the following 

	Claim 1:
	determining, by the computing device, an effectiveness of at least one of the multiple predefined story segments with respect to meeting a story goal of the at least one of the multiple predefined story segments for each of a plurality of different classes of consumer over time; and storing, by the computing device, confidence levels regarding the determined effectiveness with the at least one of the multiple predefined story segments.

	Claim 8:  map consumer emotions derived from the user feedback data to target emotions of each of the predefined story segments of the automated presentation; store metadata for each of the predefined story segments in a story database to produce categorized story segments, wherein the metadata is based on the mapping of the consumer emotions;  and generate a new automated presentation from at least one of the categorized story segments based on the metadata matching a target emotion intended to be invoked by the new automated presentation.

	Claim 15:
program instructions to receive user information from a user, including a target emotion to be invoked in a consumer and a category of consumer for which a story to be generated is intended; program instructions to determine target story goals for the story to be generated based on the user information; program instructions to determine a subset of classified story segments from a plurality of available classified story segments in a story database, wherein the subset of classified story segments is associated with context data for the category of consumer that match matches the target story goals;

With regards to the above limitations, U.S Patent Application Publication 2015/0193089 issued to Berlin et al. (hereinafter as “Berlin”) teaches selecting content to be presented to an audience during a presentation. The system allows the presentation to include multiple paths and thereby allows the content presented to the audience to be adjusted accordingly to adapt to the audience. The plurality of slides are stored in a slide database the system receives audience feedback data in such rank the slides accordingly to adjust to the audience. Berlin is the closest prior art to teach a video story to be presented to the user where the video story presented to the audience can be adapted to the audience by receiving feedback from the users by identifying the rate of the feedback provides that include positive, negative, and unrelated comments to adjusting and modifying the content of the display path in real time when the slides do not meet the goal of the audience. Berlin does not teach the novelty of the invention of the concepts to include determining the effectiveness of the multiple segments to meeting the target audience from a plurality of slides for different classes of consumers over period amount of time and then storing slides based on a confidence for future reference. 

Furthermore, U.S Patent Application Publication 2011/0295392 issued to Cunnington et al. (hereinafter as “Cunnington”) teaches detecting reactions of one or more participants during interaction of a presentation and gathering feedback from each participants and storing them in real-time and be applied for future interaction to set up for future interactions. Cunnington collects feedback from large group meeting and seminars by retrieving data from sensors and observing if the meeting is not meeting the audience expectation. Cunnington is the closest prior art to teach observe feedback from the target audience and determine match to help alter the presentation topic to carry out the target feedback. Cunnington does not teach the novelty concept of the invention that includes to include determining the effectiveness of the multiple segments to meeting the target audience from a plurality of slides for different classes of consumers over period amount of time and then storing slides based on a confidence for future reference. Such novelty provides better slides presentation during amount of time when audience are gather to view the presentation and that the plurality of slides that are alternatively stored can be retrieve to be display to different categories of the audience in that time period without the manual input of the audience. 

Moreover, U.S Patent Application Publication 2015/0347560 issued to Sergey Skrobotov (hereinafter as “Skrobotov”) teaches plurality of presentation events and giving suggestions for improvement. The server stores a plurality of presentation events and reanalyze the presentation slides for future references when presenting to the audience. The system gather demographic information from the audience for a 

Finally, U.S Patent Application Publication 2017/0078621 issued to Sahay et al. (hereinafter as “Sahay”) teaches facilitating personal assistance for multimedia and generation of stories by receiving multimedia content by observing the stories that are presented to the user in such that they are facilitated based on the feedback to be share with stories with selective friends and family by providing to be generated to the public by allowing the user story engine to select and prepare parts of the story to generate the final story to the multiple users. The user alter the story to remove unnecessary features in the story to meet the user’s criteria. Sahay is the closest prior art to present and select the selection of selected stories to the user in such prepare in advance to deliver to the target audience in an efficient manner. Sahay does not teach the novelty concept of the invention to provide better slides presentation during amount of time when audience are gather to view the presentation and that the plurality of slides that are alternatively stored can be retrieve to be display to different categories of the audience in that time period without the manual input of the audience feedback. 

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2014/0067834 issued to Curt Hutten (hereinafter as “Hutten”) and U.S Patent Application Publication 2009/0133047 issued to Lee et al. (hereinafter as “Lee”). 

Hutten teaches an analysis system in which stores experience data relating to experience feed based on the user data and their feedback. Hutten teaches receiving experience object based the measurement of a particular feed for each user by observing the interaction metric according to the length of viewing the social media and the social media metric comprising of status of rating and comments with the number of likes/dislikes. Hutten is the closest prior art to teach receiving a clustering of information of users and categorizing the feeds based on the context, rating, and viewership. Hutten does not explicitly teach the novelty concept of providing paths/options of better slides in real-time during the presentation in such that an audience is gather to view the presentation and the provided selection of alternative solution are provided in real-time in such the slides that are alternatively stored can be retrieve immediately to be display to the different categories of the audience in that time period without the manual input selection of the audience feedback based on a tracker.

Furthermore, Lee teaches an analysis module in which provides insights or present data to the view’s reaction on media instance based on a question. Physiological data is collected from the participants that are in testing where the 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 8, and 15 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-3, 5-7, 9-14, 16-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/18/2021
/ANDREW N HO/Examiner
Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162